Notice of Allowance

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-18 directed to an invention non-elected without traverse.  Accordingly, claims 16-18 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 16-18 are cancelled.

Allowable Subject Matter
Claims 2-3 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
The claimed invention is a vaporization apparatus comprising a liquid source, a first planar structure, a second planar structure, a plurality of vaporization ports comprising through holes formed in the first planar structure, a plurality of planar or continuous heating elements comprising thin film resistive elements formed on the second side of the first planar structure.

The second closest prior art would be Romanowsky et al (US 2012/0121481). Romanowsky is relied upon to teach the vaporizaition device being made from glass. However, Romanowsky does not disclose teach or suggest a liquid source, a first planar structure, a second planar structure, a plurality of vaporization ports comprising through holes formed in the first planar structure, a plurality of planar or continuous heating elements comprising thin film resistive elements formed on the second side of the first planar structure.
The third closest prior art would be Whyatt et al (US 2004/0013585). Whyatt teaches a first planar structure configured with at least one ridge. However, Whyatt does not teach or suggest a liquid source, a second planar structure, a plurality of vaporization ports comprising through holes formed in the first planar structure, a plurality of planar or continuous heating elements comprising thin film resistive elements formed on the second side of the first planar structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOE E MILLS JR./Examiner, Art Unit 3761  

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761